The following slides were used on March 4, 2008 in a presentation to certain employees of Kraft Foods Inc. Filed by Ralcorp Holdings, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and Deemed Filed Pursuant to Rule 14a-12 Under the Securities Exchange Act of 1934 Subject Company: Kraft Foods Inc. Commission File No. 001-16483 Ralcorp Attendees Scott MonetteCorporate Vice President and Treasurer Ralcorp Holdings Jack OwczarczakVice President & Director of Human Resources Ralcorp Holdings Ron WilkinsonCorporate Vice President and President Ralston Foods Ralcorp Holdings Agenda uIntroduction to Ralcorp - History - Current State ¿Post Transaction Strategy andStatus ¿New Jersey Office Relocation ¿Comp / Benefit Plan Overview ¿Culture / Work Environment ADDITIONAL INFORMATION In connection with the proposed transaction between Ralcorp and Kraft, Ralcorp and/or a newly formed subsidiaryof Kraft that will acquire the Post cereals business will file a proxy statement/prospectus and other documentsregarding the proposed transaction with the U.S. Securities and Exchange Commission.Shareholders are urgedto read the proxy statement/prospectus and any other relevant documents when they become available, becausethey will contain important information about Kraft, Ralcorp and the proposed transactions. The proxystatement/prospectus and other documents relating to the proposed transaction (when they are available) can beobtained free of charge from the SEC’s website at http://www.sec.gov. These documents (when they areavailable) can also be obtained free of charge from Kraft upon written request to Kraft Foods Inc., Three LakesDrive, Northfield, Illinois 60093, or by calling (847) 646-5494, or from Ralcorp upon written request to RalcorpHoldings, Inc., 800 Market Street, Suite 2600, Saint Louis, Missouri 63101, or by calling (314) 877-7113.This communication is not a solicitation of a proxy from any security holder of Ralcorp and shall not constitute anoffer to sell or the solicitation of an offer to buy securities, nor shall there be any sale of securities in anyjurisdiction in which such solicitation or sale would be unlawful prior to registration or qualification under thesecurities laws of such jurisdiction. However, Kraft, Ralcorp and certain of their respective directors and executiveofficers may be deemed to be participants in the solicitation of proxies from shareholders in connection with theproposed transaction under the rules of the SEC.
